United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 09-3595
                               ___________

Harold A. Thomas,                     *
                                      *
             Appellant,               *
                                      *
       v.                             *
                                      *
Department of Corrections; Iowa       *
State Penitentiary Correctional       * Appeal from the United States
Officers; Mike Conwell; John Ault;    * District Court for the
Rebecca Jenkin; David Badcock;        * Southern District of Iowa.
Martin Rum; Mike Wilken; Mr. Meyer; *
Mr. Warden; Debra Nicholas; Carl      * [UNPUBLISHED]
Charleston; Jasson Steltonburge;      *
Windy Wong-Gabriel; Karen Casey;      *
Terry Davis; Madelena Davis; Mr.      *
Scruggs; Tyron Lorenzana; Tony        *
Mendez; Joyce Miller; Mr. Tentant;    *
Dr. Antonio Sanchez; Tehanna Erich; *
Sara Varemazen; Lieutenant Fedler;    *
Randy Vanwye; A. Mendez; Lerry        *
Lorezano; Nurse Angela; Mr. Russco, *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: June 30, 2010
                             Filed: July 6, 2010
                              ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________
PER CURIAM.

       Iowa inmate Harold Thomas appeals the district court’s1 preservice dismissal
of his 42 U.S.C. § 1983 complaint. We affirm for the reasons stated by the district
court. See 8th Cir. R. 47B. We also deny Thomas’s motion for appellate counsel.
                       ______________________________




      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.

                                        -2-